Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) amends the December 30,
2009 Amended and Restated Employment Agreement (“Agreement”) made between
THOMPSON CREEK METALS COMPANY USA, a corporation existing under the laws of
Colorado (“Thompson Creek”), and PAMELA L. SAXTON (“Executive”) (together, the
“Parties”).

 

WHEREAS Section 22 of the Agreement permits the Parties to amend the Agreement
by a witnessed signed writing and the Parties each desire to amend the
Agreement.

 

NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
Amendment, and other good and valuable consideration, including the Executive’s
employment with Thompson Creek, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Effective as of August 5, 2010, Section 14(a) of the Agreement is
amended by deleting the second sentence thereto.

 

The Parties hereto have duly executed this Amendment.

 

 

THOMPSON CREEK METALS COMPANY USA

 

PAMELA L. SAXTON

 

 

 

/s/ Kevin Loughrey

 

/s/ Pamela L. Saxton

Kevin Loughrey

 

Signature

 

 

 

September 27, 2010

 

September 27, 2010

Date

 

Date

 

 

 

/s/ Janette Bush

 

/s/ Janette Bush

Witness

 

Witness

 

--------------------------------------------------------------------------------